Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Sovesky on May 19, 2022.
Claim 1 is amended as follows:
1.	(Currently Amended) A polyurethane pultrudate consisting of 40-80 vol % of carbon fibers and a polyurethane resin having a density of > 1.05 g/cm3, wherein the polyurethane resin is obtained from a reaction mixture consisting of:
(A) a polyisocyanate component, 
(B) a polyol component consisting of:
	b1) a mixture of at least two polyols,
	b2) 0-20% by weight based on the total weight of (B) of one or more further isocyanate-reactive compounds distinct from b1), 
	in the presence of 
	b3) 0-5% by weight on the total weight of (B) of one or more catalysts,
	b4) 0-20% by weight based on the total weight of (B) of further assistant and/or additive substances, 
(C) 0.1-8% by weight based on the total weight of (B) of at least one internal release agent, wherein the polyisocyanate component (A) comprises:
	1) >55% by weight based on the total weight of (A) of monomeric diphenylmethane diisocyanate (MDI), wherein
	2) a sum of 2,2’-MDI and 2,4’-MDI based on the total weight of (A) is <40% by weight, and 
	3) [[comprises]] no prepolymer,
wherein the polyol component (B) is free of any polymer polyol,
a number-average hydroxyl number of a sum of the components in (B) is ≥400 mg KOH/g and ≤ 2,000 mg KOH/g,
a sum of the nominal OH functionalities in (B) has a number-average value between 2.5 and 3.5, and a ratio of the number of NCO groups in (A) to a sum of the number of OH groups in (B) and (C) multiplied by 100 has a value of 90-120. 

Claim 2 is amended as follows:
2.	(Currently Amended)  A polyurethane pultrudate consisting of 50-75 vol % of carbon fibers and a polyurethane resin having a density of > 1.05 g/cm3, wherein the polyurethane resin is obtained from a reaction mixture consisting of:
(A) a polyisocyanate component, 
(B) a polyol component consisting of:
	b1) a mixture of at least two polyether polyols,
	b2) 0-15% by weight based on the total weight of (B) of aliphatic alcohols, 
	in the presence of 
	b3) 0-5% by weight on the total weight of (B) of one or more metal catalysts,
	b4) 0-20% by weight based on the total weight of (B) of further assistant and/or additive substances, 
(C) 0.1-6% by weight based on the total weight of (B) of at least one internal release agent, wherein the polyisocyanate component (A) comprises:
	1) >65% by weight based on the total weight of (A) of monomeric MDI, wherein 
	2) a sum of 2,2’-MDI and 2,4’-MDI based on the total weight of (A) is ≤ 30% by weight, and 
	3) [[comprises]] no prepolymer,
wherein the polyol component (B) is free of any polymer polyol,
a number-average hydroxyl number of a sum of the components in (B) is ≥ 420 mg KOH/g and ≤ 700 mg KOH/g,
a sum of the nominal OH functionalities in (B) has a number-average value between 2.6 and 2.8, and a ratio of the number of NCO groups in (A) to a sum of the number of OH groups in (B) and (C) multiplied by 100 has a value of 90-120. 

Claim 3 is amended as follows:
3.	(Currently Amended) A process for producing the polyurethane pultrudate as claimed in claim 1 comprising: 
	i) mixing the components (A), (B) and (C) to obtain a polyurethane reactive mixture, 
	ii) conveying the polyurethane reactive mixture into an injection box,
	iii) simultaneously with process step ii) introducing carbon fibers through the injection box to impregnate the carbon fibers with the polyurethane reactive mixture,
	iv) introducing the carbon fibers impregnated with the polyurethane reactive mixture into a heated curing mold, and 
	v) curing the carbon fibers impregnated with the polyurethane reactive mixture in the curing mold to form a [[cured]] polyurethane pultrudate[[,]]
	[[vi) pulling the cured polyurethane pultrudate from the curing mold by means of pulling mechanisms, vii) cutting the cured polyurethane pultrudate]]. 

	Written descriptive support for this amendment is found at page 9, lines 16-26, of the specification as originally filed.


Claim 4 is amended as follows:
4.	(Currently Amended) A lightweight reinforcing profile or structural element in vehicle or aircraft construction or in a wind power plant, wherein the profile or element [[comprising]] comprises the polyurethane pultrudate as claimed in claim 1. 

Claim 5 is amended as follows:
5.	(Currently Amended) A process for producing the polyurethane pultrudate as claimed in claim 2 comprising: 
	i) mixing the components (A), (B) and (C) to obtain a polyurethane reactive mixture, 
	ii) conveying the polyurethane reactive mixture into an injection box,
	iii) simultaneously with process step ii) introducing carbon fibers through the injection box to impregnate the carbon fibers with the polyurethane reactive mixture,
	iv) introducing the carbon fibers impregnated with the polyurethane reactive mixture into a heated curing mold, and 
	v) curing the carbon fibers impregnated with the polyurethane reactive mixture in the curing mold to form a [[cured]] polyurethane pultrudate[[,]]
	[[vi) pulling the cured polyurethane pultrudate from the curing mold by means of pulling mechanisms, vii) cutting the cured polyurethane pultrudate]].

	Written descriptive support for this amendment is found at page 9, lines 16-26, of the specification as originally filed.

Claim 6 is amended as follows:
6.	(Currently Amended) A lightweight reinforcing profile or structural element in vehicle or aircraft construction or in a wind power plant, wherein the profile or element [[comprising]] comprises the polyurethane pultrudate as claimed in claim 2.

3.	These claims are not renumbered.  “Claims 1-6 remain as Claims 1-6”.

Reasons for Allowance
4.	The claim objection set forth in paragraph 2 of the previous Office action mailed 03/02/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 1-3 and 5 to correct their informalities.
	See Claim Amendment filed 03/24/2022.	
	See also Examiner’s Amendment dated 05/19/2022. 
5.	The 112(b) rejection set forth in paragraph 3 of the previous Office action mailed 03/02/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 1-3 and 5 to provide the same with clarity.  See also pages 5 and 6 of Applicants’ Remarks filed 03/24/2022. 
	See Claim Amendment filed 03/24/2022.
6.	The present claims are allowable over the prior art references of record, namely Nienkemper et al. (US 8,663,414) and Ferencz et al. (US 10,829,582). 
7.	None of these references cited individually or in combination teaches or would have suggested the claimed polyurethane pultrudates and methods for preparing the same.
	Specifically, Nienkemper et al. disclose a polyurethane pultrudate comprising 30-90% by weight of a fiber material selected from, among other things, carbon fiber, and a polyurethane resin, wherein the polyurethane resin is obtained form a reaction mixture of di- or polyisocyanates, compounds having at least two groups reactive toward isocyanates, catalyst, a polybasic acid with functionality greater than or equal to 2 and, optionally, further auxiliaries and additives including an internal release agent (Col. 1, lines 5-15, Col. 7, lines 55-66, and Col. 8, lines 1-15, and see also abstract).
	However, Nienkemper et al. do not specify the density of the polyurethane resin used in the polyurethane pultrudate as required by the claims.  They also do not specifically mention the particular amount of internal release agent as recited in the claims of the present application.  Moreover, they do not specify their polyisocyanate component as comprising >55% by weight based on the total weight of monomeric diphenylmethane diisocyanate (MDI), wherein
a sum of 2,2’-MDI and 2,4’-MDI based on the total weight of (A) is <40% by weight, and having no prepolymer, and the polyol component is free of any polymer polyol, a number-average hydroxyl number of a sum of the components in the polyol component is ≥400 mg KOH/g and ≤2,000 mg KOH/g, a sum of the nominal OH functionalities in the polyol component has a number-average value between 2.5 and 3.5, and a ratio of the number of NCO groups in the polyisocyanate component to a sum of the number of OH groups in the polyol component and internal release agent multiplied by 100 has a value of 90-120 as required by the claims.
	Ferencz et al. do not remedy the deficiencies of Nienkemper et al.  Ferencz et al. only disclose employing a two-component polyurethane composition composed of at least one polyol, at least one polyisocyanate, and at least one emulsifier which is not homogeneously miscible with the at least one polyol bearing terminal hydroxyl groups, wherein the polyols have an average OH functionality of greater than 2.5 (Col. 3, line 55-Col. 4, line 20, and see also abstract).  However, like Nienkemper et al., Ferencz et al. do not specify the density of the polyurethane resin used in the polyurethane pultrudate as required by the claims.  Ferencz et al. also do not specifically mention the particular amount of internal release agent as recited in the claims of the present application.  Additionally, Ferencz et al. do not specify their polyisocyanate component as comprising >55% by weight based on the total weight of monomeric diphenylmethane diisocyanate (MDI), wherein a sum of 2,2’-MDI and 2,4’-MDI based on the total weight of (A) is <40% by weight, and having no prepolymer, and the polyol component is free of any polymer polyol, a number-average hydroxyl number of a sum of the components in the polyol component is ≥400 mg KOH/g and ≤2,000 mg KOH/g, a sum of the nominal OH functionalities in the polyol component has a number-average value between 2.5 and 3.5, and a ratio of the number of NCO groups in the polyisocyanate component to a sum of the number of OH groups in the polyol component and internal release agent multiplied by 100 has a value of 90-120 as required by the claims.  Thus, Nienkemper et al. alone or in combination with Ferencz et al. do not teach or would have suggested the claimed specific polyurethane pultrudates. 
	Accordingly, claims 1-6 are deemed allowable over the prior art references of record.

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764